Case 4:20-cv-00466-KGB Document9 Filed 04/30/20 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION
DAN WHITFIELD and GARY FULTS, )
beeees Plaintiffs )
)

Vv. ) Case No. 4:20-cv-466-KGB

)
JOHN THURSTON, in his official capacity as )
Secretary of State for the State of Arkansas, )
.....Defendant.)

PLAINTIFFS' BRIEF IN SUPPORT OF THEIR COMPLAINT
AND MOTION FOR PRELIMINARY INJUNCTION

I. STATEMENT OF THE CASE

The instant case is a ballot access and election law case on behalf of two registered
Arkansas voters and Independent candidates for the 2020 Arkansas general election ballot who
must successfully complete a petition drive for Independent candidate recognition under Arkansas
law--which has been made very much more difficult by the effects of the coronavirus on
petitioning. The Plaintiffs are asking in the case at bar that they be permitted to finish a petition
drive for independent ballot status with a petition signature requirement of no more than twenty to
thirty percent (20-30%) of the number of now required petition signatures of registered Arkansas
voters along with a later petition signature deadline and a longer petition collection period for the
general election to be conducted on November 3, 2020. Because of the continuing problem created
by the coronavirus for petitioning, Plaintiffs would suggest to the Court that it would be better to
decrease the number of petition signatures required for Independent candidates for the 2020
general election in Arkansas, rather than moving at this time the petitioning deadline further in the

future and/or extending the petitioning period beyond 90 days because of the uncertainty involving

future developments.
Case 4:20-cv-00466-KGB Document9 Filed 04/30/20 Page 2 of 13

The facts and witnesses which will be presented to the Court at the hearing on Plaintiffs’
Motion for Preliminary Injunction will show the effects of the coronavirus on the Plaintiffs’
petition drives (see the Declarations of Dan Whitfield and Gary Fults, Plaintiffs’ Exhibits “1” and
“2” attached to Plaintiffs’ motion for preliminary injunction, respectively). Under the
circumstances existing this year particularly, requiring an excessive and unnecessary number of
valid petition signatures of registered Arkansas voters which must be collected during a ninety day
period, and with a petition signature deadline of no later than May 1, 2020, at 12:00 noon--which
is long before the general election ballot needs to be printed, is unconstitutional in its application
to Plaintiffs.

The laws in question effective for the 2020 Arkansas general election cycle are as follows,
to-wit:

Ark. Code Ann. § 7-7-101
The name of no person shall be printed on the ballot in any general or special election in this
state as a candidate for election to any office unless the person shall have been certified as a
nominee selected pursuant to this subchapter.

Ark. Code Ann. §7-7-103

(a)(1) A person desiring to have his or her name placed upon the ballot as an
independent candidate without political party affiliation for any United States office other than
President of the United States or Vice President of the United States or state, county, township,
or district office in any general election in this state shall file, during the party filing period for
the year in which the election is to be held, a political practices pledge, an affidavit of eligibility,
and a notice of candidacy stating the name and title the candidate proposes to appear on the

ballot and identifying the elective office sought, including the position number, if any.

(2)(A) An independent candidate shall state the same position, including the
position number, if any, on his or her petition.

(B) When a candidate has identified the position sought on the notice of
candidacy, the candidate shall not be allowed to change the position but may withdraw a notice
of candidacy and file a new notice of candidacy designating a different position before the
deadline for filing.
Case 4:20-cv-00466-KGB Document9 Filed 04/30/20 Page 3 of 13

(b)(1)(A) The person shall furnish by 12:00 noon on May 1 of the year in which the
general election is to be held petitions signed by not less than three percent (3%) of the qualified
electors in the county, township, or district in which the person is seeking office, but in no event

shall more than two thousand (2,000) signatures be required for a district, county, or township
office.

(B) Ifthe person is a candidate for state office or for United States
Senator in which a statewide race is required, the person shall file petitions signed by not less
than three percent (3%) of the qualified electors of the state or which contain ten thousand
(10,000) signatures of qualified electors, whichever is the lesser.

(2) Each elector signing the petition shall be a registered voter, and the petition
shall be directed to the official with whom the person is required by law to file the petition to
qualify as a candidate and shall request that the name of the person be placed on the ballot for
election to the office mentioned in the petition.

(3) Petitions shall be circulated not earlier than ninety (90) calendar days before
the deadline for filing petitions to qualify as an independent candidate unless the number of days
is reduced by a proclamation, ordinance, resolution, order, or other authorized document for a
special election under 7-11-101, et seq.

(4) In determining the number of qualified electors in any county, township, or
district or in the state, the total number of votes cast therein for all candidates in the preceding
general election for the office of Governor shall be conclusive of the number of qualified electors
therein for the purposes of this section.

(5) Ifthe number of days in which the petition for independent candidacy may be
circulated is reduced by a proclamation, ordinance, resolution, order, or other authorized
document for a special election under 7-11-101, et seq., the number of signatures required on the
petition shall be reduced proportionately.

Ark. Code Ann., § 7-7-203(c)(1)

(c)(1) The party filing period shall be a one-week period beginning and ending on the
following dates and times:

(A) For years in which the office of Governor will appear on the ballot at the
general election, beginning at 12:00 noon one (1) week prior to the first day in March and ending
at 12:00 noon on the first day in March; and

(B) For years in which the office of President of the United State [sic] will appear
on the ballot at the general election, beginning at 12:00 noon on the first Monday in November
preceding the general primary election and ending at 12:00 noon on the seventh day thereafter.
Case 4:20-cv-00466-KGB Document9 Filed 04/30/20 Page 4 of 13

Il. STANDARD OF REVIEW

In deciding whether or not to grant Plaintiffs’ Motion for Preliminary Injunction filed
herein, the trial court must consider both the standard of review to be applied in a preliminary
injunction request as well as the standard of review required in evaluating ballot access and
election laws. The standard of review to be used in judging whether or not Plaintiffs are entitled
to a preliminary injunction requires that the Plaintiffs demonstrate and the Court consider (1) the
threat of irreparable harm to the movant; (2) the movant’s likelihood of success on the merits; (3)
the balance between the harm to the movant and the injury that granting an injunction would cause
other interested parties; and (4) issuance of the proposed preliminary injunction would not be
adverse to the public interest. Kroupa v. Neilsen, 731 F.3d 813, 818 (8 Cir. 2013) (quoting
Dataphase Systems, Inc. v. CL Systems, Inc., 640 F.2d 109, 114 (8th Cir. 1981)). “Preliminary
injunctive relief is an extraordinary remedy, and the party seeking such relief bears the burden of
establishing the four Dataphase factors.” Libertarian Party of Arkansas v. Thurston, 394
F.Supp.3d 882, 903 (E.D. Ark. 2019), citing Watkins, Inc. v. Lewis, 346 F.3d 841, 844 (8" Cir.
2003). However, the Eighth Circuit revised the Dataphase test when applied to challenges to laws
passed through the democratic process. Those laws are entitled to a “higher degree of deference.”
Planned Parenthood Minn., N.D., S.D. v. Rounds, 530 F.3d 724, 732 (8" Cir. 2008). “Only if the
movant has demonstrated that it is likely to prevail on the merits should the Court consider the
remaining factors.” Libertarian Party of Arkansas v. Thurston, 394 F.Supp.3d at 903 (citing
Planned Parenthood Minn., N.D., S.D. v. Rounds, Id).

As to the standard of review in a ballot access and election law case, the analytical test
applied by the U.S. Supreme Court in Anderson v. Celebrezze, 406 U.S. 780 (1983), is appropriate.

In Anderson the U.S. Supreme Court set forth a standard to be used in determining whether election
Case 4:20-cv-00466-KGB Document9 Filed 04/30/20 Page 5 of 13

laws are unconstitutionally oppressive of potential voter's rights. The Supreme Court held that such
constitutional challenges to specific provisions of a state's election laws cannot be resolved by
litmus-paper tests that will separate valid from invalid restrictions, but rather that the trial court "
.. must resolve such a challenge by an analytical process that parallels its work in ordinary
litigation." Anderson v. Celebrezze, 406 U.S., at 789; also see Moore v. Martin, 854 F.3d 1021,
1025 (8 Cir. 2017). The Supreme Court then set forth three criteria which the trial court is

expected to follow:

It must first consider the character and magnitude of the asserted injury to the rights
protected by the First and Fourteenth Amendments that the Plaintiff seeks to

vindicate. It then must identify and evaluate the precise interests put forward by the
State as justifications for the burden imposed by its rules. In passing judgment, the
Court must not only determine the legitimacy and strength of each of those interests;

it also must consider the extent to which those interests make it necessary to burden

the Plaintiffs rights. [quoted with approval by the Eighth Circuit in Moore v. Martin, Id.]
Only after weighing all these facts is the reviewing Court in a position to decide whether
the challenged provision is unconstitutional. Anderson v. Celebrezze, 460 U.S., at 789.

As the United States Court of Appeals for the Eighth Circuit has also stated:

[W]e review the statute under a form of strict scrutiny referred to as the “compelling
state interest test” by first determining whether the challenged statute causes a

burden of some substance on a plaintiff's rights, and if so, upholding the statute

only if it is “narrowly drawn to serve a compelling state interest.” Libertarian Party

of N.D. v. Jaeger, 659 F.3d 687, 693 (8" Cir. 2011) (quoting McLain v. Meier, 851 F.2d
1045, 1049 (8'" Cir. 1988)). In such cases, the State bears the burden of showing that the
challenged statute is narrowly drawn to serve the State’s compelling interest. See Eu v.
SF. Cty. Democratic Cent. Comm., 489 U.S. 214, 222, 109 S.Ct. 1013, 103 L.Ed.2d 271
(1989).” Moore v. Martin, 854 F.3d at 1026.

Thus, both the U. S. Supreme Court and the Eighth Circuit have set forth the standard
which the trial court is to use in analyzing specific provisions of ballot access laws as are involved
in the instant action. In fact, " ... because the interests of minor parties and independent candidates
are not well represented in state legislatures, the risk that the First Amendment rights of those

groups will be ignored in legislative decision-making may warrant more careful judicial scrutiny."
Case 4:20-cv-00466-KGB Document9 Filed 04/30/20 Page 6 of 13

Anderson v. Celebrezze, 460 U.S., at 793, n.16. After all, “the State may not be a ‘wholly
independent or neutral arbiter’ as it is controlled by the political parties in power, ‘which
presumably have an incentive to shape the rules of the electoral game to their own benefit.’”
Clingman v. Beaver, 544 U.S. 581, 603 (2005) (O’Conner, J., concurring). Since the case at bar
involves election laws that burden Independent candidates and their supporters, and the
corresponding constitutional right of individuals to political expression and association, the
appropriate standard of review which is required for this Court is strict scrutiny, so that state laws
cannot stand unless they “further compelling state interests . . . that cannot be served equally well
in significantly less burdensome ways.” American Party of Texas v. White, 415 U.S. 767, at 780-

781 (1974).
As both the U.S. Supreme Court and the Eighth Circuit have recognized:

It is especially difficult for the State to justify a restriction that limits political
participation by an identifiable political group whose members share a particular
viewpoint, associational preference, or economic status. * * *

“A burden that falls unequally on new or small political parties or on independent
candidates impinges, by its very nature, on associational choices protected by

the First Amendment. It discriminates against those candidates and—of
particular importance—against those voters whose political preferences lie
outside the existing political parties ... . By limiting the opportunities of
independent-minded voters to associate in the electoral arena to enhance their
political effectiveness as a group, such restrictions threaten to reduce diversity

in competition in the marketplace of ideas. Historically, political figures outside
the two major parties have been fertile sources of new ideas and new programs;
many other challenges to the status quo have in time made their way into the
political mainstream. . . . In short, the primary values protected by the First
Amendment—“a profound national commitment to the principle that debate

on public issues should be uninhibited, robust, and wide-open,” New York Times
Co. v. Sullivan, 376 U.S. 254, at 270 (1964)—are served when election campaigns
are not monopolized by the existing political parties.” Anderson v. Celebrezze, 460
USS. at 793-794.

Therefore, the first consideration this Court must look to is the character and magnitude of

the asserted injury to the Plaintiffs’ First and Fourteenth Amendment rights. Since in the instant
Case 4:20-cv-00466-KGB Document9 Filed 04/30/20 Page 7 of 13

case the injury to the rights of the Plaintiffs would impact their candidacies and their supporters in
their petitioning for ballot access for the Arkansas ballot, there cannot be a dispute in the least that
the damage would be substantial and of a fundamental nature. When election deadlines are far in
advance of an election, they force Independent candidates or minor parties to recruit candidates at
a time when major party candidates are not known and when voters are not politically engaged.
See Libertarian Party of Ohio v. Blackwell, 462 F.3d 579, 594 (6 Cir. 2006) and Council of
Alternative Political Parties v. Hooks, 121 F.3d 876, 879-881 (3 Cir. 1997). As the U.S. Court
of Appeals for the Eighth Circuit has stated: ““. . . it is important that voters be permitted to express
their support for independent and new party candidates during the time of the major parties’
campaigning and for some time after the selection of candidates by party primary.” McLain v.
Meier, 637 F.2d 1159, at 1164 (8" Circuit 1980).

The next step the Court must look to under the Anderson test is the identification and
evaluation of the precise interests put forth by the State of Arkansas as justifications for the burden
imposed by the laws in question. While Arkansas does have a right to properly supervise elections,
election restrictions which impact Independent candidates and their supporters must be necessary
to serve a compelling state interest. The teaching of the United States Supreme Court is that:

“even when pursuing a legitimate interest, a state may not choose means

that unnecessarily restrict constitutionally protected liberty,” Kusper v.

Pontikes, 414 U.S. 51, 58-59 (1973), and we have required that states

adopt the least drastic means to achieve their ends. Lubin v. Panish, [415

U.S. 709, 716 (1974)]; Williams v. Rhodes, 393 U.S. [23, at 31-33 (1968).]

This requirement is particularly important where restrictions on access

to the ballot are involved. [Emphasis added]. Illinois State Board of Elections

v. Socialist Workers Party, 440 U.S. 173, at 185 (1979).

UI. ARGUMENT AND AUTHORITIES

Currently, an Independent candidate for the 2020 general election in Arkansas had to file

a political practices pledge, an affidavit of eligibility, and a notice of candidacy stating the name
Case 4:20-cv-00466-KGB Document9 Filed 04/30/20 Page 8 of 13

and title the candidate proposes to appear on the ballot and identifying the elective office sought
during the party filing period. Ark. Code Ann., §§ 7-7-103(a)(1) and (2)(A). The party filing
period (which for the Republican and Democratic parties determines who has chosen to submit
themselves to be party candidates in the preferential primary election) was set for the 2020 election
cycle for a one-week period beginning at noon on the first Monday in November preceding the
General Primary Election (viz.: November 4, 2019) and ending at noon on the 7" day thereafter
(viz.: November 11, 2019). The new petition deadline for Independent candidates in Arkansas has
been moved several times in recent years, and is now May 1, 2020, at 12:00 noon. See Moore v.
Martin, No. 4:14-cv-00065-JM, 2018 WL 10320761 (E.D. Ark., W.Div., Jan. 31, 2018)(declaring
the Independent petition deadline of March 1 unconstitutional after remand); and Moore v.
Thurston, 928 F.3d 753, 758-759 (8" Cir. 2019) (dismissing appeal as moot because of amended
law but allowing the District Court judgment to stand and not vacating it because of the public
interest being best served by a substantial body of judicial precedents). The May 1 deadline
requires Independent candidates to conduct a petition drive slightly more than nine to six months
before the general election, not to mention that an Independent candidate will have to decide which
office to run for in early November of 2019, almost one year before the general election. There is
no reason or necessity for Independent candidates in Arkansas to have to decide approximately
one year before the general election what office they are going to run for and then petition before
the nominees of political parties are even known.

Besides the foregoing considerations, this Court should note that in order to respect social
distancing guidelines implemented in response to the COVID-19 pandemic, numerous state and
federal courts have reduced the number of signatures required for a candidate to be placed on the

ballot or taken other steps. See, e.g., Libertarian Party of Illinois v. Pritzker, No. 20-CV-2112
Case 4:20-cv-00466-KGB Document9 Filed 04/30/20 Page 9 of 13

(N.D. Ill, E.Div., Apr. 23, 2020)(reducing the statutory requirement to 10% of the normal
requirement because the Plaintiffs could not rely on their usual signature-gathering methods);
Esshaki v. Whitmer, No. 2:20-CV-1083-TGB, 2020 WL 1910154, at *12 (E.D. Mich. Apr. 20,
2020) (reducing the statutory signature requirement by 50 percent); Goldstein v. Sec’y of
Commonwealth, No. SJC-12931, 2020 WL 1903931, at *9 (Mass. Apr. 17, 2020) (same); N.Y.
Exec. Order No. 202.2 (Mar. 14, 2020) (reducing the statutory signature requirement to 30 percent
of normal); H. 681, 2019-2020 Gen. Assemb., Adjourned Sess. (Vt. 2020) (suspending the
statutory signature requirement entirely; and Jn re: State Question No. 805, Initiative Petition No.
421, Manning v. Rogers, Case No. 118,719 (Sup. Ct. Okla., March 18, 2020) (tolling the 90-day
circulation period for initiative petitions during the declaration of emergency by the Oklahoma
Governor until he lifts the declared state of emergency and the Secretary of State calculates a new
deadline).

Because the Plaintiffs would suffer irreparable injury if they are not allowed to conduct
petition drives for Independent candidates with a reasonable signature requirement for the general
election of November 3, 2020, there is no possible constitutionally recognized injury to the
Defendant which would be greater than the grave injury to the fundamental rights which would be
suffered by the Plaintiffs if they are not allowed a constitutional petition signature requirement,
greater petitioning time and a later petitioning deadline. Further, issuance of the proposed
preliminary injunction would be in the public interest rather than adverse to the public interest.
Particularly, the harm to voters and the public is the damage to “political dialogue and free
expression” that is done when candidates and their supporters are unnecessarily restricted from
participating in the public discourse. Libertarian Party of Ohio v. Blackwell, 462 F.3d 579, at 594

(6" Cir. 2006). As the Eighth Circuit Court of Appeals has stated in reviewing election laws: “our
Case 4:20-cv-00466-KGB Document9 Filed 04/30/20 Page 10 of 13

primary concern is not the interest of [the] candidate . . . but rather, the interest of the voters who
choose to associate together to express their support for [that] candidacy and the views .
espoused.” Miller v. Moore, 169 F.3d 1119, 1123 (8™ Cir. 1999), quoting Anderson v. Celebrezze,
406 U.S. 780, 806 (1983).

Also, the trial court in deciding whether to grant Plaintiffs’ request for a preliminary
injunction should concentrate primarily on the issue of whether or not the Plaintiffs are likely to
prevail on the merits in the instant case. Therefore, the trial court should next look to the standard
of review in judging ballot access and election laws which affect Independent candidates and their
supporters and potential voters--particularly as same relate to the excessively high and unnecessary
number of petition signatures required this year because of the effect of the coronavirus, the
unnecessarily early petition signature deadline, the limitation as to petitioning time, the
relationship of the aforesaid requirements to the time period in which the major political parties
are selecting their candidates, and the date of the general election, as well as the particular facts in
the instant case. The unique effect of the coronavirus on petitioning this year is made worse by
the 90-day petitioning period. Just as inclement weather and its effect on petitioning has been
recognized to call into question the constitutionality of a 90-day petitioning period, see Libertarian
Party of Oklahoma v. Oklahoma State Election Board, 593 F.Supp. 118, 121-122 (W.D. Okla.
1984); cited with approval in Citizens to Establish A Reform Party in Arkansas v. Priest, 970
F.Supp. 690, 698 (E.D. Ark. 1996), also see, Libertarian Party of Arkansas v. Thurston, 394 F.
Supp. 3d at 894, § 29, 897, | 49 and ¥ 53, a deadly disease such as the coronavirus has an even
greater and more damaging effect on petitioning. As the Eighth Circuit said in the 1980 McLain
case, the “. . . Constitution requires that the access requirements as to both party-backed and

independent candidates be reasonable.” McLain v. Meier, 637 F.2d at 1165. Restrictions on ballot

10
Case 4:20-cv-00466-KGB Document9 Filed 04/30/20 Page 11 of 13

access “may not go beyond what the state’s compelling interests actually require,” McLain v.
Meier, 637 F.2d at 1163, and must be “narrowly drawn to serve a compelling state interest.”
Libertarian Party of N.D. v. Jaeger, 659 F.3d at 693 (quoting McLain v. Meier, 851 F.2d at 1049).
“In such cases, the State bears the burden of showing that the challenged statute is narrowly drawn
to serve the State’s compelling interest.” Moore v. Martin, 854 F.3d at 1026.

As set forth in Plaintiffs’ Complaint [ECF No.1], the individual Plaintiffs are not only
Arkansas registered voters, but are also Independent candidates for elective office in Arkansas
for the November 3, 2020 general election. The individual Plaintiffs are familiar with the
negative impact of having such an early petition deadline and short petitioning period of 90 days
when interfered with by the coronavirus. Of course, under the 10,000 petition signature
requirement for a statewide Independent candidate or the 3% (here 286 signatures) for a State
House candidate in Arkansas, many more petition signatures will have to be gathered in order to
ensure that there will be sufficient valid petition signatures. See Plaintiffs’ Exhibits “1” and “2”
hereto, Declaration of Dan Whitfield, § 8, and Declaration of Gary F ults, { 8.

Specifically, what the Plaintiffs are asking for in affirmative relief from the Court is that
they be allowed to finish a petition drive with a petition signature requirement which reflects the
effect of the coronavirus on the 90-day petitioning time. This remedy is necessary because of the
unnecessarily early petition signature deadline, limitation of petitioning time to ninety days, and
3% petition signature requirement based on the total vote of the last gubernatorial election in
Arkansas or 10,000 petition signatures for a statewide Independent candidate—which has been
successfully complied with only three times by a statewide Independent candidate. Libertarian
Party of Arkansas v. Thurston, 394 F.Supp.3d at 892, { 15. Testimony as to the Independent

petition drive will be presented at the hearing for preliminary injunction. As demonstrated in the

il
Case 4:20-cv-00466-KGB Document9 Filed 04/30/20 Page 12 of 13

Declarations of Dan Whitfield and Gary Fults attached to Plaintiffs’ Motion for Preliminary
Injunction (Plaintiffs’ Exhibits “1” and “2”), there is harm just in having a petition drive well
before the general election in Arkansas. Many of the political issues for the next election are not
yet well formed or known. Not only are new political developments constantly occurring, but
there is no necessity to have Independent candidate’s petitions so early in the political season and
collected during a 90-day period. Further, even under good conditions, the evidence will show
that Arkansas has never been plagued by an overcrowded ballot—particularly as to Independent
candidates. As this Court has previously heard, collecting 10,000 petition signatures is a
“challenging endeavor.” Libertarian Party of Arkansas v. Thurston, 394 F.Supp.3d at 893-894,
25. However, the Plaintiffs have tried to comply with the law under difficult circumstances
and will turn in their petition signatures collected to Defendant’s office by noon on May 1, 2020.
IV. CONCLUSION

When the State imposes only reasonable and genuinely neutral restrictions

on associational rights, there is no threat to the integrity of the electoral

process and no apparent reason for judicial intervention. As such restrictions

become more severe, however, and particularly where they have discriminatory

effects, there is increasing cause for concern that those in power may be using

electoral rules to erect barriers to electoral competition. In such cases, applying

heightened scrutiny helps to ensure that such limitations are truly justified and

that the State’s asserted interest are not merely a pretext for exclusionary or

anti-competitive restrictions. [Emphasis added] Clingman v. Beaver, Id.

WHEREFORE, premises considered, the Plaintiffs herein pray that this Court, after
proper hearing herein, will grant the relief requested in their Complaint filed herein by declaring
the ballot access and election laws in question herein unconstitutional—particularly as applied to
the current election cycle in 2020, grant Plaintiffs’ Motion for Preliminary Injunction forthwith

by ordering the number of petitions required for these Independent candidates to have ballot

access in Arkansas for the November 3, 2020, general election to be reduced to a reasonable

12
Case 4:20-cv-00466-KGB Document9 Filed 04/30/20 Page 13 of 13

number under the circumstances or the placement of Plaintiffs on the Arkansas ballot for

November 3, 2020, and such other and further relief as the Court finds equitable and just.

Respectfully submitted this 30" day of April, 2020.

13

DAN WHITFIELD and GARY FULTS
Plaintiffs

?

JAMES C. LINGER, OBA#5441
1710 South Boston Avenue

Tulsa, OK 74119-4810

(918) 585-2797 Telephone

(918) 583-8283 Facsimile
bostonbarristers@étulsacoxmail.com

W. Whitfield Hyman, ABN # 2013-237
King Law Group

300 North 6" Street

Fort Smith, Arkansas 72901

(479) 782-1125 Telephone

(479) 316-2252 Facsimile
william.hyman@gmail.com

 

Counsel for Plaintiffs
